DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1 and 2 remain withdrawn from examination.
Claims 3-10 have been examined.
Claim 3 have been amended by the applicants in the latest response.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.  The applicants have amended the claims with “wherein the foamed polyurethane layer covers peripheral end portions of the metal plates, and the foamed polyurethane layer is formed flush with outer surfaces of the metal plates”.  This new additional feature is the basis of the arguments regarding that the particular feature is not recited by the prior art references.
In regards to the new feature, the teaches of a formed product that includes Cowelchuk regarding the arrangement between the plate and the polyurethane layer.  Here, the rejections below have incorporated the Cowelchuk reference that teaches the particular arrangement for the formed product.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (WO 2014/102866, see corresponding US 9731439 for English equivalent) in view of Oami (US 6474976) and Cowelchuk (US 2006/0029751).
In regards to claim 3, Maehara teaches a method for manufacturing a vehicle interior board (see abstract), comprising:
a step of molding a pair of metal plates 11, 12, (see metal plates such as steel plates or aluminum, see Col 5, lines 43-44) respectively into predetermined shapes (see predetermined outline shape Col. 7, lines 41-42); 
a step of applying an epoxy resin-based coating agent to main surfaces respectively corresponding to inner surfaces of the pair of metal plates (see application of polyester coating being applied to surfaces of the plates, see Col. 7, lines 37-40) with;
a step of forming a molding space between the pair of metal plates by sandwiching the pair of metal plates between a lower mold and an upper mold so that the main surfaces corresponding to the inner surfaces coated with the coating agent face each other (see again, Col. 7, lines 37-59, wherein the plates are held in place on the respective molds); and
a step of forming a foamed polyurethane layer by reacting raw materials of foamed polyurethane injected into the molding space (see injection of the polyurethane foam, see Col. 8, lines 14-24), wherein


Maehara fails to teach of “the setting surface further having lower mold protuberances protruding from the setting surface are formed in the lower mold, in the step of molding the metal plates, positioning holes are formed in the metal plate, and in the step of forming the molding space, the metal plate is set so that the holes of the metal plate arranged on the lower mold side are fitted to the lower mold protuberances, and each of the pair of metal plates is disposed near a center of the setting surface“ and regarding the arrangement of the foamed polyurethane layer covers the peripheral end portions of the metal plates and flush with outer surfaces of the metal plates.

	The positioning holes on the plate and the associated protuberances are noted, the protuberances can also be interpreted as centering or positioning pins.
In regards to the holes and of the protuberances, Oami teaches of an injection mold in which a sheet 11 is placed within a mold cavity 3 between two molds 1, 2, the sheet being placed along the setting surface of one mold 2, see Figure 2, the sheet having holes 11a and setting surface having a protuberance 6 (positioning pins).  
This is a known feature in holding a sheet (or plate) in position particular on a mold setting surface, thereby it would have been obvious for one of ordinary skill in the art to modify Maehara with the holes on the plate and protuberances as taught by Oami 
	In regards to the metal plates disposed near a center of the setting surface, this is an adjustment, or shift in the location of the part particularly of the plate in relation to the setting (molding) surface.  Here, as seen in Oami, the sheets are located centered in the setting (molding) surface, see Figure 1, while in Maeha the plates are located closer to one side of the setting surface.  
Thereby, it would have been obvious for one of ordinary skill in the art to modify Maeha with the plate located at the center of the setting surface as taught by Oami as it is a shift in the location of the part in producing the formed product of a particular desired design.

In regards to the polyurethane layer covering the peripheral end portions of the metal plates and further layer formed is flush with the outer surface of the metal plates, the metal plates are acting as an insert layer.  Here, Cowelchuk reference is directed to formed panels and layers and further teaches of a bolster 16 that is loaded into a mold forming tool 22.  Here, the bolster is equivalent to the metal plate regarding an insert that the molding layers are formed with, and as seen Fig. 7, the formed polyurethane 28 is formed that covers the end portion of the bolster (insert that corresponds to the claimed metal plate) and further is flush with the outer surface of the bolster (metal plate/insert).  This arrangement can be applied to the Maehara in view of Oami teaching in regards to the formation of the foamed polyurethane in relation to the metal plate as 
The features regarding the formed polyurethane in relation to the insert (or metal plate) is seen in Cowelchuk.  Thereby, it would have been obvious for one of ordinary skill in the art to modify the molding between the metal plate and the polyurethane of Maehara in view of Oami with arrangement of the polyurethane layer covering the end portions of the insert (metal plate) and the outer surface of the insert (metal plate) being flush with the outer surface of the polyurethane layer as taught by Cowelchuck in forming the desired formed product shape, as this is combining prior art elements according to known methods, in the arrangement of the insert to the formed layers, to yield predictable results.
	 
In regards to claim 6 (dependent upon claim 3), wherein at least one of the lower mold protuberances is formed to reach the upper mold, and in the step of molding the metal plates, the hole is formed in the metal plate disposed on the upper mold side so as to correspond to a position of the lower mold protuberance reaching the upper mold.
In regards to a hole in the metal plate on the upper mold side, it is already taught by Oami of one particular sheet having holes that would accommodate for a protuberance, thereby, it is seen as a duplication of hole in the upper metal plate for known effect of accommodating for a protuberance.  
Thereby, it would have been obvious for one of ordinary skill in the art to modify Maeha in view of Oami  and Cowelchuk with stepped features along the protuberance 

In regards to claim 9 (dependent upon claim 3, wherein the setting surface of at least one of the upper mold and the lower mold is provided with a vacuum hole opening to the setting surface and a sealing member surrounding a periphery of the vacuum hole, and in the step of forming the molding space, an inside of the vacuum hole is depressurized, the metal plate is sucked in a region surrounded by the sealing member, and the metal plate set on the setting surface is held in the lower mold or the upper mold.
It is noted that Maeha does teach the concept of using a device, electromagnets 55 to hold the upper plate 11b in place with the upper mold 50.  Furthermore, Oami teaches of vacuum sources 10 and lines 9 that engages vacuum opening portions 7 and 8, see Col. 3, lines 34-38.  Thereby, Maeha teaches of the shaped part that is held against the setting surface of a mold, it is noted of the claimed sealing member, and it is noted that Maeha inherently teaches of a sealing as formed between the part and the surfaces to allow for the vacuum to hold it in position against the mold surface, particularly in this case via the shape of the surfaces, and it would have been obvious for the modification for an additional sealing member to ensure the seal between the plate and the surface.

Claims 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeha in view of Oami and Cowelchuk as applied to claims 3 and 6 above, and further in view of Fujisawa (US 2017/0305046).
In regards to claim 4 (dependent upon claim 3), wherein in the step of forming the foamed polyurethane layer, mounting holes for mounting other components on the vehicle interior board are formed at positions corresponding to the lower mold protuberances.
Maeha, Oami, and Cowelchuk do not specifically teach of the mounting holes for mounting other components formed at positions corresponding to the lower mold protuberances.
In this regards, Fujisawa teaches of a method of forming foamed resign molded articles in a mold and further teaching of formed mounting hole 14 in the article, see [0087] and Figure 9, in which it can accommodating for mounting of components including an “air conditioner, a cluster, or the like”.  Further Fujisawa teaches of the lower mold 32 having a protuberance 33 that extends upward and contacts with the engaging portion of the upper mold, see mounting section 31b, see Figures 1-7.
	Thereby, it would have been obvious for one of ordinary skill in the art to modify Maehi in view of Oami and Cowelchuk with the mounting holes formed in the foamed resin for mounting other components as taught by Fujisawa as these are known features particularly for vehicle interior boards (panels) that are formed as this is combining prior art elements according to known methods to yield predictable results.

In regards to claim 7 (dependent upon claim 6), wherein an upper mold protuberance protruding from the setting surface and abutting the lower mold protuberance is formed on the upper mold so as to correspond to the position of the lower mold protuberance reaching the upper mold, and

	In regards to the holes in the metal plate that is arranged on the upper mold side, this is duplication of the hole parts that are formed on the metal parts on the lower mold side, and thus it would have been obvious for one of ordinary skill in the modify Maeha in view of Oami and Cowelchuk as this is a duplication of part of the features.
	In regards to an upper protuberance, the Fujisawa reference teaches of an upper mold feature (see mounting section mold portion 31b) that engages the lower protuberance 33 within the molds 31, 32.  
This upper mold feature being a spring engaged portion, and thus the concept of the upper protuberance is noted as a duplication of the lower protuberance mold feature in engaging the associated portions in forming the mounting holes, and thus, it would have been an obvious to modify Maeha in view of Oemi and Cowelchuk with an upper protuberance as this is a duplication of the part of the features, and further of the lower and upper protuberances correspond to one another is taught by Fujisawa as seen by the lower mold protuberance that engages a respective upper mold feature, particularly to form the desired mounting hole feature in the product, see Figures 1-9 of Fujisawa.

In regards to claim 8 (dependent upon claim 6), wherein
at least one of the lower mold protuberances reaching the upper mold has a step portion abutting the main surface corresponding to the inner surface of the metal plate disposed on the upper mold side, and is fitted into the hole formed in the metal plate disposed on the upper mold side.

	It would have been obvious for one of ordinary skill in the art to modify Maeha in view of Oami and Cowelchuk with the shape of the protuberance as taught by Fujisawa as it allows for the protuberance to able to engage with another surface.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeha in view of Oami and Cowelchuk as applied to claim 3 above, and further in view of Fujisawa (US 2017/0305046) and Nogaret (US 2011/0121547).
In regards to claim 5 (dependent upon claim 3), wherein at least one of the lower mold protuberances abuts the main surface corresponding to the inner surface of the metal plate disposed on the upper mold side.
Maeha in view of Oami and Cowelchuk do not teach of the lower mold protuberance abuts the main surface of the corresponding inner surface of the metal plate disposed on the upper mold side.  
In this regards, the Fujisawa teaches of the lower mold 32 having a protuberance 33 that extends upwards and abuts the main surface on the upper mold side (see Figure 1), the use of a protuberance in foamed molding is known in forming a mounting hole located in a foamed article particularly with the protuberance that extends upwards to abut against a surface that is located on a surface associated with the upper mold.  The features of Fujisawa can be applied to Maeha, in view of Oami and Cowelchuk, as both Maeha and Fujisawa pertain to forming vehicle interior boards/panels via foamed molding.

It would have been obvious for one of ordinary skill in the art to modify the mold and plate of Maeha in view of Oami and Cowelchuk with the mounting holes formed via the protuberance formed on a mold as taught by Fujisawa, and further of the protuberance at different lengths in relation to the product and mold as taught by Nogaret that would include the protuberance abutting the inner surface of the metal plate located upon the upper mold surface, these are seen as combining prior art elements according to known methods to yield predictable results.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehi in view of Oami and Cowelchuk as applied to claim 3 above, and further in view of Montagna (US 6403195).
In regards to claim 10, wherein in the step of forming the molding space, a reinforcing member is disposed around the hole fitted to the lower mold protuberance between the pair of metal plates, in the step of forming the foamed polyurethane layer, the reinforcing member is fixed in the foamed polyurethane layer.
Maehi in view of Oami and Cowelchuk fail to teach of the additional reinforcing member disposed between the metal plates.
	In this regards, Oami already teaches of the concept of holes located within a plate (and thus other features) that can accommodate for protuberance within the mold cavity, here, the Montagna reference teaches of a method of forming a composite panel also from foam and further, as seen, the skin/panel 20, 22 (these are seen as corresponding the claimed plate) that are formed and placed along the shaping surfaces of the respective mold 60, 80, in addition in between the skin/panel with additional reinforcements 30 (rigid core assembly that corresponds to the claimed reinforcement), the reinforcements further having an array of apertures 38 that would accommodate for resin flow, but in this case with the teachings of Maehi in view of Oami and Cowelchuk, such apertures can correspond to protuberances particularly in regards to the placement of the reinforcements between skin/panel (or plates).
	It would have been obvious for one of ordinary skill in the art to modify the plates of Maehi in view of Oami and Cowelchuk with the reinforcement that are placed between the plates as taught by Montagna as it allows for the placement of reinforced .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744